Citation Nr: 1444829	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  08-02 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for a neck (cervical spine) disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1967 to June 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, the Board, in pertinent part, remanded the claims of service connection for neck and bilateral shoulder disabilities for further development.  While on appeal, in a rating decision in November 2012, the RO granted service connection for a right shoulder disability.

The claim of service connection for a neck disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In September 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the claim of service connection for a left shoulder disability.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of service connection for a left shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any issue involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his authorized representative.  38 C.F.R. § 20.204.

In written statements in May 2013 and in September 2014, the Veteran indicated that he was not pursuing the claim of service connection for a left shoulder disability.  The Board accepts the Veteran's statements as a withdrawal of the claim of service connection for a left shoulder disability.  


ORDER

The appeal of the claim of service connection for a left shoulder disability is dismissed.


REMAND

A remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand has not been complied with the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran served in combat in Vietnam.  The service treatment records show that that the Veteran was seen for acute cervical strain in August 1967 and cervical pain in January 1969.  




After service in December 2007, a private physician stated that he had treated the Veteran from 1976 to 1984 for injuries the Veteran sustained while serving in Vietnam, namely, injuries to the neck and brachial region.  Also, private chiropractors have related the Veteran's current neck problems to his period of service based on the Veteran's history.  Degenerative changes of the cervical spine are currently shown. 

Pursuant to the Board's remand in July 2011, the Veteran was examined by VA in August 2011, but a nexus opinion, requested in the remand, was not provided, which makes the examination inadequate.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA examiner, who has not previously, examined the Veteran, to determine: 

Whether it is at least as likely as not (probability of 50 percent) that the current disability of the neck (cervical spine) is related to injury in service as described by the Veteran.  

The Veteran's claim file must be made available to the examiner for review. 

2.  After the above development, adjudicate the claim.  If the benefit sought is denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


